DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 7-10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 7, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a second semiconductor die bonded to the dielectric layer and the interconnect structure, wherein the second semiconductor die comprises a second conductive pad, and the interconnect structure is covered by the second conductive pad; and a dielectric lining layer disposed between the first semiconductor die and the dielectric layer, wherein the dielectric lining layer is partially covered by the dielectric spacers; wherein the interconnect structure is in direct contact with the dielectric lining layer and the first conductive pad.
Regarding claims 8-10 and 13, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by a dielectric structure disposed in the second dielectric layer and separated from the dielectric spacer, wherein the dielectric structure and the dielectric spacer are disposed over the dielectric lining layer; wherein a material of the dielectric structure is the same as a material of the dielectric spacer, and a width of the dielectric structure is greater than a bottom width of the dielectric spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896